528 F.Supp.2d 1364 (2007)
In re: BEST BUY CO., INC., RESTOCKING FEE SALES PRACTICES LITIGATION
Jeffrey Hy
v.
Best Buy Co., Inc., S.D. Florida, C.A. No. 0:07-60351
Dana Stein
v.
Best Buy Co., Inc., N.D. Illinois, C.A. No. 1:07-1881.
MDL No. 1901.
United States Judicial Panel on Multidistrict Litigation.
December 14, 2007.
Before JOHN G. HEYBURN II, Chairman, D. LOWELL JENSEN, ROBERT L. MILLER, JR., DAVID R. HANSEN, J. FREDERICK MOTZ, KATHRYN H. VRATIL and ANTHONY J. SCIRICA[*], Judges of the Panel.


*1365 ORDER DENYING TRANSFER
JOHN G. HEYBURN II, Chairman.
Before the entire Panel *: Plaintiff in the Northern District of Illinois Stein action has moved, pursuant to 28 U.S.C. § 1407, for coordinated or consolidated pretrial proceedings of this litigation in the Southern District of Florida. Defendants Best Buy Co., Inc., and Best Buy Stores, L.P. oppose the motion. This litigation currently consists of two actions pending in two districts, one each in the Southern District of Florida and the Northern District of Illinois.
On the basis of the papers filed and hearing session held, we find that Section 1407 centralization would not necessarily serve the convenience of the parties and witnesses or further the just and efficient conduct of this litigation. Inasmuch as this litigation involves only two actions, the proponents of centralization have failed to persuade us that any common questions of fact are sufficiently complex and/or numerous to justify Section 1407 transfer in this docket at this time. Alternatives to transfer exist that can minimize whatever possibilities there might be of duplicative discovery and/or inconsistent pretrial rulings. See, e.g., In re Eli Lilly and Company (Cephalexin Monohydrate) Patent Litigation, 446 F.Supp. 242, 244 (Jud.Pan. Mult.Lit.1978); see also Manual for Complex Litigation, Fourth, § 20.14 (2004).
IT IS THEREFORE ORDERED that the motion, pursuant to 28 U.S.C. § 1407, for centralization of these two actions is denied.
NOTES
[*]  Judge Scirica did not participate in the decision of this matter.